           Case 2:20-cv-00075-WSS Document 1 Filed 01/16/20 Page 1 of 37




                             UNITED STATES DISTRICT COURT

                         WESTERN DISTRICT OF PENNSYLVANIA


 L. COURTLAND LEE, Derivatively on               )   Case No.
 Behalf of PPG INDUSTRIES INC.,                  )
                                                 )
                         Plaintiff,              )   VERIFIED STOCKHOLDER
           v.                                    )   DERIVATIVE COMPLAINT FOR
                                                 )   BREACH OF FIDUCIARY DUTY AND
 MICHAEL H. MCGARRY, VINCENT J.                  )   UNJUST ENRICHMENT
 MORALES, MARTIN H.                              )
 RICHENHAGEN, MICHAEL W.                         )
 LAMACH, MELANIE L. HEALEY,                      )
 GARY R. HEMINGER, VICTORIA F.                   )
 HAYNES, HUGH GRANT, MICHELE J.                  )
 HOOPER, JAMES G. BERGES, STEPHEN                )
 F. ANGEL, JOHN V. FARACI, and MARK              )
 C. KELLY,                                       )
                                                 )
                         Defendants,             )
           -and-                                 )
                                                 )
 PPG INDUSTRIES, INC., a Pennsylvania            )
 corporation,                                    )
                                                 )
                         Nominal Defendant.      )   DEMAND FOR JURY TRIAL
                                                 )


       Plaintiff, by his attorneys, submits this Verified Stockholder Derivative Complaint for

Breach of Fiduciary Duty and Unjust Enrichment. Plaintiff alleges the following on information

and belief, except as to the allegations specifically pertaining to plaintiff which are based on

personal knowledge. This complaint is also based on the investigation of plaintiff's counsel, which

included, among other things, a review of public filings with the U.S. Securities and Exchange

Commission ("SEC") and a review of news reports, press releases, and other publicly available

sources.




                                               -1-
            Case 2:20-cv-00075-WSS Document 1 Filed 01/16/20 Page 2 of 37



                          NATURE AND SUMMARY OF THE ACTION

       1.         This is a stockholder derivative action brought by plaintiff on behalf of nominal

defendant PPG Industries, Inc. ("PPG" or the "Company") against certain of its officers and

directors for breach of fiduciary duty and unjust enrichment. These wrongs resulted in hundreds

of millions of dollars in damages to PPG's reputation, goodwill, and standing in the business

community. Moreover, these actions have exposed PPG to billions of dollars in potential liability

for violations of state and federal law.

       2.         This action arises out of the scheme of PPG's former Vice President, Controller,

and Principal Accounting Officer, defendant Mark C. Kelly ("Kelly") to manipulate the Company's

financial metrics in order meet Wall Street analysts' expectations. Defendant Kelly, with help

from certain insiders, employed a variety of improper accounting techniques to, among other

things, delay recognition of certain expenses and misclassify certain categories of income. By

using these measures, defendant Kelly moved expenses from a troubled quarter to one where the

Company was performing strongly and that way "smooth" PPG's financials so it would appear that

it was consistently meeting expectations. Due to the Company's ineffective and inadequate

internal controls, defendant Kelly was able to pursue his scheme for nearly a year and a half

without notice.

       3.         It was only after an internal whistleblower raised the alarm that members of PPG's

Board of Directors (the "Board") realized the improprieties occurring at the Company. After

receiving the alert, the Audit Committee of the Board conducted an investigation that concerned

defendant Kelly directing PPG employees to make improper accounting entries, and that resulted

in PPG having to restate certain of its financial statements. In particular, on June 28, 2018, PPG

announced that it was restating its audited consolidated financial statements for the years ended

December 31, 2016 and 2017 (and the unaudited quarterly results for the quarters ended December


                                                 -2-
            Case 2:20-cv-00075-WSS Document 1 Filed 01/16/20 Page 3 of 37



31, 2016, March 31, 2017, June 30, 2017, September 30, 2017, and December 31, 2017). PPG

also announced that it was issuing corrected financial results for the quarter ended March 31, 2018,

as compared to the results for that quarter that had previously been issued in the Company's April

19, 2018 press release. The Company also admitted that there were material weaknesses in its

internal controls over financial reporting.

       4.       In the wake of these disclosure, PPG's stock plunged to under $102 per share on

July 2, 2018, over 19% below the Company's relevant period stock price high of $121.47 per share.

This drop represents a market capitalization loss for PPG of approximately $4.7 billion.

       5.       Further, as a direct result of this unlawful course of conduct, PPG was subject of a

federal securities class action lawsuit filed in the U.S. District Court for the Central District of

California on behalf of investors who purchased PPG's shares. After defendants' motion to dismiss

in that action was denied, the parties settled the matter for $25 million.

       6.       The settlement of the class action, however, is not the end of the Company's

troubles. Both the U.S. Department of Justice (the "DOJ") and the SEC have opened investigations

into the Company's improper accounting practices. These investigations have been a drag on PPG

as they divert employees' time and resources in addition to costing millions of dollar a quarter.

       7.       In light of the above, on August 28, 2018, a concerned PPG stockholder represented

by plaintiff's counsel wrote to the Board demanding that it take action, including bringing legal

proceedings against specific wrongdoers. On October 25, 2018, nearly two months later, plaintiff

received a letter stating that the Board formed a Special Litigation Committee ("SLC").

Amazingly, the Board appointed two individuals to the SLC that the stockholder specifically

identified as having breached their fiduciaries duties, defendants John V. Faraci ("Faraci") and




                                                -3-
             Case 2:20-cv-00075-WSS Document 1 Filed 01/16/20 Page 4 of 37



Melanie L. Healey ("Healey").1

        8.       On July 11, 2019, plaintiff sent a substantially similar letter to the Board demanding

that it investigate and initiate litigation. Plaintiff forwarded the letter to counsel for the SLC,

explaining that plaintiff retained counsel and that since the demand was substantially the same as

the concerned stockholder's demand, plaintiff's demand should be wrapped into the SLC's

investigation.    On July 22, 2019, after not receiving a response, plaintiff followed up on his

correspondence to the SLC's counsel, and attached to the correspondence proof that plaintiff

owned PPG stock and continuously owned that stock since 2009.

        9.       Plaintiff has not received a response from the Company, the Board, or the SLC's

counsel. In fact, despite the Audit Committee completing its investigation in June 2018, a year

and a half later, the self-interested investigation remains pending and, as revealed in conversations

between counsel for the SLC and plaintiff, there is no indication that it will end anytime soon.

Pennsylvania has adopted the American Law Institute (the "ALI") principles for responding to

litigation demands. The ALI in turn has an explained that the length of time for an investigation

into a litigation demand "should never exceed several months even when a study is undertaken

and seldom should be that long." The ALI explained that delay of six months or more "would

often prejudice the plaintiff." Accordingly, the SLC's never-ending conflicted investigation is in

violation of Pennsylvania law.

        10.      Plaintiff now brings this action against the Individual Defendants to repair the harm

that they caused with their faithless actions in light of the SLC's failure to act.




1
  The Board would later appoint two new directors in addition to defendants Faraci and Healey to
the SLC. Regardless, half the members of the SLC are tasked with investigating their own
wrongdoing and defendants Faraci and Healey's self-interest taints the whole investigation.


                                                  -4-
            Case 2:20-cv-00075-WSS Document 1 Filed 01/16/20 Page 5 of 37



                                 JURISDICTION AND VENUE

        11.     Jurisdiction is conferred by 28 U.S.C. §1332. Complete diversity among the parties

exists and the amount in controversy exceeds $75,000, exclusive of interests and costs.

        12.     This Court has jurisdiction over each defendant named herein because each

defendant is either a corporation that conducts business in and maintains operations in this District,

or is an individual who has sufficient minimum contacts with this District to render the exercise

of jurisdiction by the District courts permissible under traditional notions of fair play and

substantial justice.

        13.     Venue is proper in this Court in accordance with 28 U.S.C. §1391 because:

(i) PPG maintains its principal place of business in this District; (ii) one or more of the defendants

either resides in or maintains executive offices in this District; (iii) a substantial portion of the

transactions and wrongs complained of herein, including the defendants' primary participation in

the wrongful acts detailed herein, and aiding and abetting and conspiracy in violation of fiduciary

duties owed to PPG, occurred in this District; and (iv) defendants have received substantial

compensation in this District by doing business here and engaging in numerous activities that had

an effect in this District.

                                          THE PARTIES

Plaintiff

        14.     Plaintiff L. Courtland Lee was a stockholder of PPG at the time of the wrongdoing

complained of, has continuously been a stockholder since that time, and is a current PPG

stockholder. Plaintiff is a citizen of Maryland.

Nominal Defendant

        15.     Nominal Defendant PPG is a Pennsylvania corporation with principal executive

offices located at One PPG Place, Pittsburgh, Pennsylvania. Accordingly, PPG is a citizen of


                                                   -5-
          Case 2:20-cv-00075-WSS Document 1 Filed 01/16/20 Page 6 of 37



Pennsylvania. PPG manufactures and distributes a broad range of paints, coatings, and specialty

materials.     PPG's business is comprised of two reportable business segments: Performance

Coatings and Industrial Coatings.            During 2018, the Performance Coatings segment had

approximately 27,800 employees and the Industrial Coatings segment had approximately 15,300

employees, on average.

Defendants

         16.      Defendant Michael H. McGarry ("McGarry") is PPG's Chairman of the Board and

has been since September 2016; Chief Executive Officer ("CEO") and has been since September

2015; and a director and has been since July 2015. Defendant McGarry was also PPG's President

from March 2015 to August 2016; Chief Operating Officer from August 2014 to August 2015;

Executive Vice President from September 2012 to July 2014; and Senior Vice President,

Commodity Chemicals from July 2008 to August 2012. Defendant McGarry joined PPG in 1981

as an engineer and has served in various other positions of increasing responsibility since that time.

Defendant McGarry is named as a defendant in a related securities class action complaint that

alleges he violated section 20(a) of the Securities Exchange Act of 1934 (the "Exchange Act").

PPG paid defendant McGarry the following compensation as an executive:

                                                    Non-Equity
                            Stock        Option   Incentive Plan Change in     All Other
  Year         Salary      Awards       Awards    Compensation Pension Value Compensation      Total
  2018       $1,258,333   $5,334,995   $2,666,347   $1,160,000   $1,223,849    $140,880     $11,784,404
  2017       $1,212,500   $5,000,022   $2,500,015   $1,855,600   $3,509,536    $172,188     $14,249,861

Defendant McGarry is a citizen of Pennsylvania.

         17.      Defendant Vincent J. Morales ("Morales") is PPG's Senior Vice President and

Chief Financial Officer ("CFO") and has been since March 2017. Defendant Morales was PPG's

Vice President, Finance from June 2016 to February 2017; Treasurer from June 2015 to June 2016;

and Vice President, Investor Relations from October 2007 to June 2016. Defendant Morales is



                                                    -6-
          Case 2:20-cv-00075-WSS Document 1 Filed 01/16/20 Page 7 of 37



named as a defendant in a related securities class action complaint that alleges he violated section

20(a) of the Exchange Act. PPG paid defendant Morales the following compensation as an

executive:

                                                       Non-Equity
                             Stock         Option    Incentive Plan Change in     All Other
  Year         Salary       Awards        Awards     Compensation Pension Value Compensation     Total
  2018        $562,500      $866,866      $433,287      $190,000     $248,630     $34,983      $2,336,266
  2017        $483,333      $518,123      $266,490      $500,000     $590,573     $30,579      $2,389,098


Defendant Morales is a citizen of Pennsylvania.

         18.       Defendant Martin H. Richenhagen ("Richenhagen") is a PPG director and has been

since July 2007. Defendant Richenhagen is also the Chairman of PPG's Audit Committee and has

been since at least March 2017. PPG paid defendant Richenhagen the following compensation as

a director:

                         Fiscal
                          Year     Fees Paid in Cash        Stock Awards         Total
                         2018          $160,000               $135,093         $295,093
                         2017          $155,000               $135,103         $290,103

Defendant Richenhagen is a citizen of Georgia.

         19.       Defendant Michael W. Lamach ("Lamach") is a PPG director and has been since

April 2015. Defendant Lamach is also a member of PPG's Audit Committee and has been since

at least March 2017. PPG paid defendant Lamach the following compensation as a director:

                         Fiscal
                          Year         Fees Paid in Cash    Stock Awards         Total
                         2018              $135,000           $135,093         $270,093
                         2017              $135,000           $135,103         $270,103

Defendant Lamach is a citizen of North Carolina.

         20.       Defendant Healey is a PPG director and has been since July 2016. Defendant

Healey is also a member of PPG's Audit Committee and has been since at least March 2017. PPG

paid defendant Healey the following compensation as a director:



                                                         -7-
         Case 2:20-cv-00075-WSS Document 1 Filed 01/16/20 Page 8 of 37



          Fiscal                                             All Other
           Year      Fees Paid in Cash      Stock Awards   Compensation      Total
          2018           $135,000             $135,093           -         $270,093
          2017           $135,000             $135,103        $9,764       $279,867

Defendant Healey is a citizen of Ohio.

       21.     Defendant Gary R. Heminger ("Heminger") is a PPG director and has been since

July 2017. Defendant Heminger is also a member of PPG's Audit Committee and has been since

at least March 2018. PPG paid defendant Heminger the following compensation as a director:

                   Fiscal
                    Year     Fees Paid in Cash     Stock Awards       Total
                   2018          $135,000            $135,093       $270,093
                   2017           $94,280            $101,307       $195,587

Defendant Heminger is a citizen of Ohio.

       22.     Defendant Victoria F. Haynes ("Haynes") is a PPG director and has been since

October 2003. Defendant Haynes is also a member of PPG's Audit Committee and has been since

at least March 2017. PPG paid defendant Haynes the following compensation as a director:

                   Fiscal
                    Year     Fees Paid in Cash     Stock Awards       Total
                   2018          $150,000            $135,093       $285,093
                   2017          $135,000            $135,103       $270,103

Defendant Haynes is a citizen of North Carolina.

       23.     Defendant Hugh Grant ("Grant") is PPG's Lead Independent Director and has been

since at least March 2017, and a director and has been since September 2005. PPG paid defendant

Grant the following compensation as a director:

          Fiscal                                             All Other
           Year      Fees Paid in Cash      Stock Awards   Compensation      Total
          2018           $180,000             $135,093       $10,000       $325,093
          2017           $155,000             $135,103           -         $290,103

Defendant Grant is a citizen of Missouri.




                                                -8-
         Case 2:20-cv-00075-WSS Document 1 Filed 01/16/20 Page 9 of 37



       24.     Defendant Michele J. Hooper ("Hooper") is a PPG director and has been since

September 1995. PPG paid defendant Hooper the following compensation as an director:

                                                              All Other
       Fiscal Year Fees Paid in Cash         Stock Awards   Compensation      Total
          2018         $135,000                $135,093            -        $270,093
          2017         $135,000                $135,103       $18,220       $288,323

Defendant Hooper is a citizen of Illinois.

       25.     Defendant James G. Berges ("Berges") is a PPG director and has been since

October 2000. PPG paid defendant Berges the following compensation as a director:

                   Fiscal
                    Year     Fees Paid in Cash      Stock Awards       Total
                   2018          $155,000             $135,093       $290,093
                   2017          $155,000             $135,103       $290,103

Defendant Berges is a citizen of Florida.

       26.     Defendant Stephen F. Angel ("Angel") is a PPG director and has been since

December 2010. PPG paid defendant Angel the following compensation as a director:

          Fiscal                                              All Other
           Year      Fees Paid in Cash       Stock Awards   Compensation      Total
          2018           $135,000              $135,093       $10,000       $280,093
          2017           $150,000              $135,103       $10,000       $295,103

Defendant Angel is a citizen of Connecticut.

       27.     Defendant Faraci is a PPG director and has been since October 2012. PPG paid

defendant Faraci the following compensation as a director:

          Fiscal                                              All Other
           Year      Fees Paid in Cash       Stock Awards   Compensation      Total
          2018           $135,000              $135,093       $10,000       $280,093
          2017           $135,000              $135,103       $10,000       $280,103

Defendant Faraci is a citizen of Connecticut.

       28.     Defendant Kelly was PPG's Vice President, Controller, and Principal Accounting

Officer from September 2013 to April 2018, when he was placed on administrative leave.


                                                 -9-
         Case 2:20-cv-00075-WSS Document 1 Filed 01/16/20 Page 10 of 37



Defendant Kelly's employment was terminated in May 2018. Defendant Kelly is named as a

defendant in a related securities class action complaint that alleges he violated sections 10(b) and

20(a) of the Exchange Act. Defendant Kelly is a citizen of Pennsylvania.

       29.     The defendants identified in ¶¶16-17, 28 are referred to herein as the "Officer

Defendants." The defendants identified in ¶¶16, 18-27 are referred to herein as the "Director

Defendants." The defendants identified in ¶¶18-22 are referred to herein as the "Audit Committee

Defendants." Collectively, the defendants identified in ¶¶16-28 are referred to herein as the

"Individual Defendants."

                       DUTIES OF THE INDIVIDUAL DEFENDANTS

Fiduciary Duties

       30.     By reason of their positions as officers and directors of the Company, each of the

Individual Defendants owed and owe PPG and its stockholders fiduciary obligations of trust,

loyalty, good faith, and due care, and were and are required to use their utmost ability to control

and manage PPG in a fair, just, honest, and equitable manner. The Individual Defendants were

and are required to act in furtherance of the best interests of PPG and not in furtherance of their

personal interest or benefit.

       31.     To discharge their duties, the officers and directors of PPG were required to

exercise reasonable and prudent supervision over the management, policies, practices, and controls

of the financial affairs of the Company. By virtue of such duties, the officers and directors of PPG

were required to, among other things:

               (a)     create and maintain effective internal controls over the Company's

accounting practices and disclosures to the investing public;

               (b)     conduct the affairs of the Company in an efficient, business-like manner in

compliance with all applicable laws, rules, and regulations so as to make it possible to provide the


                                               - 10 -
         Case 2:20-cv-00075-WSS Document 1 Filed 01/16/20 Page 11 of 37



highest quality performance of its business, to avoid wasting the Company's assets, and to

maximize the value of the Company's stock; and

               (c)     remain informed as to how PPG conducted its operations, and, upon receipt

of notice or information of imprudent or unsound conditions or practices, make reasonable inquiry

in connection therewith, and take steps to correct such conditions or practices and make such

disclosures as necessary to comply with applicable laws.

Breaches of Duties

       32.     The conduct of the Individual Defendants complained of herein involves a knowing

and culpable violation of their obligations as officers and directors of PPG, the absence of good

faith on their part, and a reckless disregard for their duties to the Company that the Individual

Defendants were aware or reckless in not being aware posed a risk of serious injury to the

Company.

       33.     The Individual Defendants breached their duty of loyalty and good faith by

allowing defendants to cause, or by themselves causing, the Company to engage in the wrongdoing

detailed herein, including making improper statements and causing or allowing PPG to operate

without proper and effective internal controls, which caused PPG to incur substantial damage.

       34.     The Individual Defendants, because of their positions of control and authority as

officers and/or directors of PPG, were able to and did, directly or indirectly, exercise control over

the wrongful acts complained of herein. The Individual Defendants also failed to prevent the other

Individual Defendants from taking such illegal actions. As a result, and in addition to the damage

the Company has already incurred, PPG has expended, and will continue to expend, significant

sums of money.




                                               - 11 -
           Case 2:20-cv-00075-WSS Document 1 Filed 01/16/20 Page 12 of 37



Additional Duties of the Audit Committee Defendants

       35.       In addition to these duties, under the Audit Committee Charter, the Audit

Committee Defendants, defendants Haynes, Healey, Heminger, Lamach, and Richenhagen, owed

specific duties to PPG to assist the Board in overseeing the integrity of the Company's financial

statements and the Company's compliance with legal and regulatory oversight. In particular, the

Audit Committee Charter provides:

       Audit Committee Purpose

       The purpose of the Committee is to:

            assist the Board of Directors in oversight of

                the integrity of the Company's financial statements;

                the Company's compliance with legal and regulatory requirements;

                                              *     *      *

       5.      At least annually, obtain and review a report by the outside auditors
       describing: the firm's internal quality-control procedures; any material issues raised
       by the most recent internal quality-control review, or peer review, of the firm, or
       by any inquiry or investigation by governmental or professional authorities, within
       the preceding five years, respecting one or more independent audits carried out by
       the firm, and any steps taken to deal with any such issues; and to assess the auditor's
       independence considering relationships between the outside auditors and the
       Company.

                                              *     *      *

       13.     Discuss the annual audited financial statements (Form 10-K) and quarterly
       financial statements (Form 10-Q) with management and the outside auditors,
       including the Company's disclosures under "Management's Discussion and
       Analysis of Financial Condition and Results of Operations." Review the scope and
       effectiveness of the Company's disclosure controls and procedures, including the
       certifications made by the CEO and CFO.

                                              *     *      *

       17.     Review with management, the internal auditing department and the outside
       auditors, as appropriate, (i) major issues regarding accounting principles and
       financial statement presentations, including any significant changes in the
       Company's selection or application of accounting principles; (ii) any major issues


                                                  - 12 -
           Case 2:20-cv-00075-WSS Document 1 Filed 01/16/20 Page 13 of 37



       as to the adequacy of the Company's internal controls over financial reporting and
       disclosure controls and procedures, including the outside auditor's report on the
       Company's internal control over financial reporting; (iii) analyses prepared by
       management and/or the outside auditors setting forth significant financial reporting
       issues and judgments made in connection with the preparation of the financial
       statements, including analyses of the effects of alternative [generally accepted
       accounting principles ("GAAP")] methods on the financial statements; (iv) the
       effect of regulatory and accounting initiatives, as well as off-balance sheet
       structures, on the financial statements of the Company; and (v) discuss any fraud,
       regardless of materiality, involving management or other employees having a
       significant role in internal controls over financial reporting.

                                              *     *      *

       25.    Oversee the Company's policies and procedures with respect to risk
       assessment and risk management. Discuss with management significant business,
       accounting and financial risks and exposures, the Company's policies and
       procedures for assessing and managing these risks and assure accountability is
       assigned to management and aligned with the responsibilities of the Board or its
       Committees.

       PPG ISSUES A SERIES OF IMPROPER STATEMENTS AS A RESULT OF
                DEFENDANTS' BREACHES OF FIDUCIARY DUTY

       36.      On January 19, 2017, PPG announced its fourth quarter and full-year results of the

2016 fiscal year. For the fourth quarter, the Company reported adjusted net income from

continuing operations of $313 million and claimed that adjusted earnings per diluted share was

$1.19, an increase of 3%. For the 2016 fiscal year, PPG reported adjusted net income from

continuing operations of $1.55 billion, or $5.82 per diluted share, an increase of 7% over the

previous year. In particular, the press release stated:

       •     Fourth quarter net sales of $3.5 billion and reported earnings per diluted share
             from continuing operations of 29 cents

       •     Fourth quarter adjusted earnings per diluted share from continuing operations
             of $1.19, up approximately 3 percent including unfavorable impact from
             foreign currency translation

       •     Initiated new restructuring program targeting $125 million in annual cost
             savings, including savings of $40 million to $50 million in 2017




                                                  - 13 -
    Case 2:20-cv-00075-WSS Document 1 Filed 01/16/20 Page 14 of 37



•    Continued portfolio optimization with announced acquisition of two European
     architectural coatings businesses along with divestitures of several non-core
     glass businesses

•    Achieved top-end of cash deployment target for acquisitions and share
     repurchases, deploying over $2.5 billion in 2015-2016 combined

•    Strong financial flexibility remains with cash and short-term investments
     totaling approximately $1.9 billion at year-end

                                         *   *    *

Fourth quarter 2016 reported net income from continuing operations was $77
million, or 29 cents per diluted share. Adjusted net income from continuing
operations was $313 million, or $1.19 per diluted share. Adjusted net income
excludes after-tax charges totaling $236 million, or 90 cents per diluted share.
These after-tax charges include: $146 million for business restructuring; $51
million for increases to legacy environmental reserves; $23 million for tax true-ups
related to asbestos settlement funding; $5 million for a premium on the early
retirement of debt; and $44 million for the loss on the sale of the European fiber
glass business offset by a $33 million net gain on the disposals of ownership
interests in business affiliates. For the fourth quarter 2016, the effective tax rate was
42.1 percent and the adjusted effective tax rate was 24.5 percent.

Fourth quarter 2015 reported net income from continuing operations was $295
million, or $1.09 per diluted share. Fourth quarter 2015 adjusted net income from
continuing operations was $313 million, or $1.16 per diluted share and excluded an
after-tax charge for transaction-related costs of $11 million, or 4 cents per diluted
share, and an equity affiliate debt-refinancing charge of $7 million, or 3 cents per
diluted share. The effective tax rate was 23.3 percent for the fourth quarter 2015,
and the adjusted effective tax rate for the quarter was 24.2 percent.

Financial results from the divested flat glass business are presented as discontinued
operations for all periods, including a fourth quarter 2016 gain of $1.01 per diluted
share from the business divestiture. Historical financial results of the divested fiber
glass businesses are included in the Glass segment.

"We delivered fourth quarter and full-year adjusted earnings-per-diluted-share
growth despite modest and uneven global economic growth and the impact of
significant unfavorable foreign currency translation," said Michael H. McGarry,
PPG chairman and chief executive officer. "We achieved these milestones due to
improving sales volumes, continued aggressive cost management and ongoing
earnings-accretive focused cash deployment.

"For the fourth quarter, our adjusted earnings per diluted share increased by 3
percent, aided by coatings volume growth of nearly 2 percent and despite
significant currency translation headwinds," McGarry said. "We achieved our
highest volume growth in emerging regions, and by segment our Industrial


                                         - 14 -
        Case 2:20-cv-00075-WSS Document 1 Filed 01/16/20 Page 15 of 37



       Coatings grew global volumes by 5 percent with each business unit realizing similar
       growth rates. Global sales volumes declined less than 1 percent in Performance
       Coatings, as automotive refinish and architectural coatings growth was more than
       offset by lower protective and marine coatings demand stemming from further
       weakness in marine ship builds.

       "For the full year, in addition to 7 percent adjusted earnings-per-share growth, we
       completed a variety of strategic actions to strengthen our company," McGarry said.

                                            *     *      *

       Full-year 2016 net sales from continuing operations were $14.8 billion, consistent
       with the prior year including an unfavorable foreign currency translation impact of
       nearly 3 percent, or approximately $400 million. Sales volume growth of 1 percent
       versus the prior year was supplemented by acquisition-related sales growth of
       nearly 2 percent, net of sales divested with the European fiber glass business.

       The company's 2016 full-year reported net income from continuing operations was
       $564 million, or $2.11 per diluted share, versus $1.34 billion, or $4.89 per diluted
       share, in 2015. Full-year 2016 adjusted net income from continuing operations was
       $1.55 billion, or $5.82 per diluted share, versus $1.49 billion, or $5.43 per diluted
       share, in 2015, representing an adjusted-earnings-per-diluted-share increase of 7
       percent. In 2016, foreign currency translation unfavorably impacted pre-tax income
       by approximately $70 million. The effective tax rate from continuing operations
       was 29.1 percent for 2016, versus 23.8 percent for 2015, and the adjusted effective
       tax rate from continuing operations was 24.5 percent for 2016, versus 24.1 percent
       for 2015

       37.     On February 16, 2017, PPG filed its Annual Report on Form 10-K for the fiscal

year ended December 31, 2016 (the "2016 Form 10-K") with the SEC. The 2016 Form 10-K was

signed by defendants McGarry, Angel, Berges, Faraci, Grant, Haynes, Healey, Hooper, Lamach,

and Richenhagen. The 2016 Form 10-K reiterated the Company's "smoothed" out financial results.

In particular, for the fiscal year of 2016, PPG reported in the 2016 Form 10-K: (i) adjusted net

income from continuing operations of $1.548 billion; (ii) adjusted earnings per diluted share from

continuing operations (adjusted earnings per share ("EPS")) of $5.82; (iii) net income from

continuing operations of $564 million; (iv) net income per diluted share from continuing

operations (EPS) of $2.11; (v) net income of $877 million; (vi) unallocated corporate expenses of

$207 million; (vii) a business restructuring charge of $197 million; (viii) selling, general, and


                                                - 15 -
         Case 2:20-cv-00075-WSS Document 1 Filed 01/16/20 Page 16 of 37



administrative expenses of $3.662 billion, which included total stock-based compensation of $39

million; and (ix) other income of $176 million.

       38.     Further, defendants McGarry, Angel, Berges, Faraci, Grant, Haynes, Healey,

Hooper, Lamach, and Richenhagen claimed in the 2016 Form 10-K that the statements were

prepared in accordance with GAAP and that the Company maintained effective internal controls

over financial reporting. In particular, the 2016 Form 10-K stated:

       We are responsible for the preparation of the financial statements included in this
       Annual Report. The financial statements were prepared in accordance with
       accounting principles generally accepted in the United States of America and
       include amounts that are based on the best estimates and judgments of management.
                                           * * *

       Our evaluation included reviewing the documentation of our controls, evaluating
       the design effectiveness of our controls and testing their operating effectiveness.
       Based on this evaluation we have concluded that, as of December 31, 2016, the
       Company's internal controls over financial repo rting were effective.

       39.     On April 20, 2017, the Company issued a press release announcing its financial

results for the first quarter of the 2017 fiscal year. Defendant McGarry bragged in the press release

that PPG's adjusted earnings per diluted share increased by more than 6% during the first quarter,

reaching $1.35. The press release disclosed the additional key metrics for the first quarter: (i)

adjusted net income from continuing operations of $351 million; (ii) net income from continuing

operations of $334 million; (iii) net income per diluted share from continuing operations (EPS) of

$1.29; (iv) net income of $334 million; (v) net sales of $3.569 billion; (vi) selling, general and

administrative expenses of $896 million; and (vii) other income of $11 million, net of other

charges. In particular, the press release stated:

       PITTSBURGH, April 20, 2017 - PPG (NYSE:PPG) today reported first quarter
       2017 net sales of about $3.6 billion, up 1 percent versus the prior year. Net sales in
       local currencies grew nearly 3 percent year-over-year, aided by sales volume
       growth of 2 percent. The net impact from business portfolio actions contributed
       less than 1 percent to net sales, as acquisition-related net sales modestly exceeded



                                                - 16 -
        Case 2:20-cv-00075-WSS Document 1 Filed 01/16/20 Page 17 of 37



       divested net sales stemming from the sale of the European fiber glass business in
       October 2016. Selling prices were flat, an improvement versus prior sequential
       quarters. Unfavorable foreign currency translation impacted net sales by nearly 2
       percent, or about $65 million.

       First quarter 2017 net income from continuing operations was $334 million, or
       $1.29 per diluted share. First quarter 2017 adjusted net income from continuing
       operations was $351 million, or $1.35 per diluted share. Adjusted net income
       excludes an after-tax pension settlement charge of $14 million, or 5 cents per
       diluted share, and after-tax transaction related costs of $3 million, or 1 cent per
       diluted share. The effective tax rate for the quarter was 24.3 percent, and the
       adjusted effective tax rate for the quarter was 25.0 percent.

       First quarter 2016 net income from continuing operations was $337 million, or
       $1.25 per diluted share. First quarter 2016 adjusted net income from continuing
       operations was $341 million, or $1.27 per diluted share. Adjusted net income
       excluded after-tax charges totaling $4 million, or 2 cents per diluted share, for
       transaction-related costs and an asset write-down charge. The effective tax rate for
       the quarter was 24.6 percent, and the adjusted effective tax rate for the quarter was
       24.7 percent.

       "We continued to deliver higher year-over-year adjusted earnings per diluted share,
       increasing by more than 6 percent in the first quarter. This growth was despite
       moderate but uneven global market demand and the unfavorable impact from
       foreign currency translation," said Michael McGarry, PPG chairman and chief
       executive officer. "Our earnings-per-share growth rate improved versus the fourth
       quarter 2016, benefiting from our ongoing cash deployment, sales volume growth
       and continued cost discipline, but negatively impacted by increasing raw material
       costs, which we partially offset with our initial pricing actions," McGarry said.

       40.     On April 24, 2017 the Company filed its Quarterly Report on Form 10-Q for the

first quarter ended March 31, 2017 (the "Q1 2017 Form 10-Q") with the SEC. The Q1 2017 Form

10-Q contained mostly the same financial information discussed in the April 20, 2017 press release

regarding the first quarter results, except it separately reported other income of $25 million and

other charges of $14 million. The press release combined these two amounts.

       41.     The Q1 2017 Form 10-Q repeated the incorrect statement that the financial

statements complied with GAAP and followed SEC reporting requirements. In particular, the Q1

2017 Form 10-Q stated:




                                              - 17 -
         Case 2:20-cv-00075-WSS Document 1 Filed 01/16/20 Page 18 of 37



        The condensed consolidated financial statements included herein ... have been
        prepared following the requirements of the Securities and Exchange Commission
        and accounting principles generally accepted in the United States of America.

        42.     The Q1 2017 Form 10-Q also contained a discussion on the evaluation of the

Company's disclosures controls and procedures. According to the filing, these controls were

effective. In particular, the Q1 2017 Form 10-Q stated:

        Evaluation of disclosure controls and procedures. Based on their evaluation as of
        the end of the period covered by this Form 10-Q, the Company's principal executive
        officer and principal financial officer have concluded that the Company's disclosure
        controls and procedures (as defined in Rules 13a-15(e) and 15d-15(e) under the
        Securities Exchange Act of 1934 (the "Exchange Act")) are effective to ensure that
        information required to be disclosed by the Company in reports that it files or
        submits under the Exchange Act is recorded, processed, summarized and reported
        within the time periods specified in Securities and Exchange Commission rules and
        forms and to ensure that information required to be disclosed by the Company in
        the reports that it files or submits under the Exchange Act is accumulated and
        communicated to the Company's management, including its principal executive and
        principal financial officers, as appropriate, to allow timely decisions regarding
        required disclosure.

        43.     On July 20, 2017, PPG issued a press release announcing its results for the second

quarter of the 2017 fiscal year. Again, as defendant McGarry pointed out in the press release, the

Company's adjusted earnings per diluted share increased 6% year-over-year, reaching $1.83.

Defendant McGarry highlighted the Company's "aggressive cost management."                   Other key

financial results PPG announced in the press release included: (i) adjusted net income from

continuing operations of $472 million; (ii) net income from continuing operations of $504 million;

(iii) net income per diluted share from continuing operations (EPS) of $1.95; (iv) net income of

$501 million; (v) net sales of $3.806 billion; (vi) selling, general and administrative expenses of

$865 million; and (vii) a loss from discontinued operations of $3 million. Notably, the press

release claimed that "[a]ll figures presented for the current and prior year have been recast to reflect

PPG's former Glass segment as discontinued operations."




                                                 - 18 -
        Case 2:20-cv-00075-WSS Document 1 Filed 01/16/20 Page 19 of 37



       44.     PPG reiterated these results in its Quarterly Report on Form 10-Q for the second

quarter ended June 30, 2017 (the "Q2 2017 Form 10-Q"), filed with the SEC on July 21, 2017.

The Q2 2017 Form 10-Q also reported "other" income of $72 million. Like the Q1 2017 Form 10-

Q, PPG claimed that "[t]he condensed consolidated financial statements included herein ... have

been prepared following the requirements of the Securities and Exchange Commission and

accounting principles generally accepted in the United States of America," and that the Company's

controls and procedures were effective.

       45.     On October 19, 2017, PPG issued a press release announcing its financial results

for the third quarter of the 2017 fiscal year. The key financial metrics the Company disclosed in

the press releases were: (i) adjusted net income from continuing operations of $392 million; (ii)

adjusted earnings per diluted share from continuing operations (adjusted EPS) of $1.52; (iii) net

income from continuing operations of $392 million; (iv) net income per diluted share from

continuing operations (EPS) of $1.52; (v) net income of $609 million; (vi) cost of sales of $2.1

billion; and (vii) selling, general and administrative expenses $905 million.

       46.     The next day, the Company filed its Quarterly Report on Form 10-Q for the third

quarter ended September 30, 2017 (the "Q3 2017 Form 10-Q") with the SEC. The Q3 2017 Form

10-Q reiterated the financial results of the October 19, 2017 press release. In addition, the Q3

2017 Form 10-Q claimed that "[t]he condensed consolidated financial statements included herein

... have been prepared following the requirements of the Securities and Exchange Commission and

accounting principles generally accepted in the United States of America." The Q3 2017 Form

10-Q, also contained a statement that the Company's internal disclosures controls and procedures

were reviewed and effective. In particular, the Q3 2017 Form 10-Q stated:

       a. Evaluation of disclosure controls and procedures. Based on their evaluation as
       of the end of the period covered by this Form 10-Q, the Company's principal



                                               - 19 -
         Case 2:20-cv-00075-WSS Document 1 Filed 01/16/20 Page 20 of 37



       executive officer and principal financial officer have concluded that the Company's
       disclosure controls and procedures (as defined in Rules 13a-15(e) and 15d-15(e)
       under the Securities Exchange Act of 1934 (the "Exchange Act")) are effective to
       ensure that information required to be disclosed by the Company in reports that it
       files or submits under the Exchange Act is recorded, processed, summarized and
       reported within the time periods specified in Securities and Exchange Commission
       rules and forms and to ensure that information required to be disclosed by the
       Company in the reports that it files or submits under the Exchange Act is
       accumulated and communicated to the Company's management, including its
       principal executive and principal financial officers, as appropriate, to allow timely
       decisions regarding required disclosure.

       47.     On January 18, 2018, PPG issued a press release announcing its fourth quarter and

full year results of the 2017 fiscal year. Defendant McGarry highlighted the Company's adjusted

earnings per diluted share growth and cost savings, stating:

       For the full year, we delivered adjusted earnings per diluted share growth despite
       repeated disruptions to the coatings industry supply chain that resulted in significant
       coatings raw material inflation. We continued our legacy of aggressively managing
       our cost structure and delivered $50 million of full year cost savings from our 2016
       restructuring program, achieving the top-end of our target. Strategically, during
       2017 we completed our multi-year portfolio transformation with the sale of the U.S.
       fiber glass business, our last remaining non-core business, and continued our
       earnings-accretive focused cash deployment.

       48.     The Company's financial results for the fourth quarter, according to the press

release, were: (i) adjusted net income from continuing operations of $304 million; (ii) adjusted

earnings per diluted share from continuing operations (adjusted EPS) of $1.19; (iii) net income

from continuing operations of $184 million; (iv) net income per diluted share from continuing

operations (EPS) of $0.72; (v) net income of $184 million; (vi) cost of sales of $2.117 billion; (vii)

selling, general and administrative expenses of $912 million; and (viii) other income of $17

million, net of other charges.

       49.     The full year results for fiscal year of 2017, according to the press release, were: (i)

adjusted net income from continuing operations of $1.513 billion; (ii) adjusted earnings per diluted

share from continuing operations (adjusted EPS) of $5.87; (iii) net income from continuing



                                                - 20 -
           Case 2:20-cv-00075-WSS Document 1 Filed 01/16/20 Page 21 of 37



operations of $1.408 billion; (iv) net income per diluted share from continuing operations (EPS)

of $5.46; (v) net income of $1.628 billion; (vi) net sales of $14.750 billion; (vii) cost of sales of

$8.204 billion; (viii) selling, general and administrative expenses of $3.570 billion; (ix) other

income of $90 million, net of other charges; and (x) income from discontinued operations of $220

million.

       50.     On February 15, 2018, the Company filed its Annual Report on Form 10-K for the

fiscal year ended December 31, 2017 (the "2017 Form 10-K") with the SEC. The 2017 Form 10-

K was signed by defendants McGarry, Morales, Kelly, Angel, Berges, Faraci, Grant, Haynes,

Healey, Heminger, Hooper, Lamach, and Richenhagen. These defendants reiterated the financial

results discussed above, except for the following changes due to a $37 million higher net charge

than what was announced in the January 18, 2018 press release "related to the enactment of the

U.S. Tax Cuts and Jobs Act": (i) adjusted net income from continuing operations of $1.513 billion;

(ii) net income from continuing operations of $1.371 billion; (iii) net income per diluted share

from continuing operations (EPS) of $5.32; and (iv) net income of $1.591 billion. In addition, the

breakdown between other income and other charges was detailed, with PPG reporting other

charges of $64 million and other income of $154 million for the 2017 fiscal year.

       51.     The 2017 Form 10-K also revised the following financial results for the fourth

quarter of 2017 due to a $37 million higher net charge than that announced in the January 18, 2018

press release "related to the enactment of the U.S. Tax Cuts and Jobs Act": (i) net income from

continuing operations of $147 million; (ii) net income per diluted share from continuing operations

(EPS) of $0.58; and (iii) net income of $147 million.

       52.     The 2017 Form 10-K also claimed that the Company's financial results were

prepared in accordance with GAAP and that the Company's internal controls over financial




                                               - 21 -
        Case 2:20-cv-00075-WSS Document 1 Filed 01/16/20 Page 22 of 37



reporting were effective. In particular, the 2017 Form 10-K stated in the "Management Report:

Responsibility for Preparation of the Financial Statements and Establishing and Maintaining

Adequate Internal Control Over Financial Reporting" section:

       We are responsible for the preparation of the consolidated financial statements
       included in this Annual Report. The consolidated financial statements were
       prepared in accordance with accounting principles generally accepted in the United
       States of America and include amounts that are based on the best estimates and
       judgments of management.

       We are also responsible for establishing and maintaining adequate internal control
       over financial reporting as defined in Rules 13a-15(f) and 15d-15(f) under the
       Securities Exchange Act of 1934, as amended. Internal control over financial
       reporting, no matter how well designed, have inherent limitations. Therefore, a
       system of internal control over financial reporting can provide only reasonable
       assurance and may not prevent or detect misstatements. In addition, because of
       changing conditions, there is risk in projecting any evaluation of internal controls
       to future periods.

       We conducted an evaluation of the effectiveness of the Company's internal control
       over financial reporting as of December 31, 2017. In making this evaluation, we
       used the criteria set forth by the Committee of Sponsoring Organizations of the
       Treadway Commission (COSO) in Internal Control - Integrated Framework
       (2013). Our evaluation included reviewing the documentation of our controls,
       evaluating the design effectiveness of our controls and testing their operating
       effectiveness. Based on this evaluation we have concluded that, as of December
       31, 2017, the Company's internal controls over financial reporting were effective.

                                           *     *      *

       Based on their evaluation as of the end of the period covered by this Form 10-K,
       the Company's principal executive officer and principal financial officer have
       concluded that the Company's disclosure controls and procedures (as defined in
       Rules 13a-15(e) and 15d-15(e) under the Securities Exchange Act of 1934 (the
       "Exchange Act")) are effective to ensure that information required to be disclosed
       by the Company in reports that it files or submits under the Exchange Act is
       recorded, processed, summarized and reported within the time periods specified in
       Securities and Exchange Commission rules and forms and to ensure that
       information required to be disclosed by the Company in the reports that it files or
       submits under the Exchange Act is accumulated and communicated to the
       Company's management, including its principal executive and principal financial
       officers, as appropriate, to allow timely decisions regarding required disclosure.




                                               - 22 -
         Case 2:20-cv-00075-WSS Document 1 Filed 01/16/20 Page 23 of 37



                      REASONS THE STATEMENTS WERE IMPROPER

       53.     The statements referenced above were each improper when made because they

failed to disclose and misrepresented the following material, adverse facts, which the Individual

Defendants knew, consciously disregarded, or were reckless in not knowing:

               (a)     That PPG's financial results were materially misstated because of defendant

Kelly's illicit earnings management scheme and improper accounting entries, and the remaining

Individual Defendants' failure to implement effective internal controls, including, among other

matters, misstating adjusted net income from continuing operations, adjusted net income from

continuing operations per diluted share (adjusted EPS), net income from continuing operations,

net income from continuing operations per diluted share (EPS), net sales, other income, net

income, and PPG's amortization and selling, general and administrative expenses.

               (b)     PPG's financial results and statements were not presented in accordance

with GAAP and that those financial statements/results were materially misstated because of

defendant Kelly's illicit earnings management scheme and improper accounting entries.

               (c)     PPG's internal controls over financial reporting were not effective as of the

time these statements were issued and a material weakness existed in the Company's internal

control over financial reporting.

               (d)     Defendant Kelly "directed his subordinates to improperly override the

Company's internal controls during the Company's financial close process, which directions were

followed and not disclosed to others in senior management, the Audit Committee or the Company's

independent registered public accounting firm and not otherwise detected by the Company's

internal controls."




                                               - 23 -
         Case 2:20-cv-00075-WSS Document 1 Filed 01/16/20 Page 24 of 37



                               THE TRUTH SLOWLY EMERGES

        54.     The truth behind the Company's business prospects and Individual Defendants'

wrongdoing began to emerge when on April 19, 2018, PPG issued a press release announcing the

results for the first quarter of the 2018 fiscal year. In the press release, PPG announced: (i) adjusted

net income from continuing operations of $350 million; (ii) adjusted earnings per diluted share

from continuing operations (adjusted EPS) of $1.39; (iii) net income from continuing operations

of $347 million; (iv) net income per diluted share from continuing operations (EPS) of $1.38; (v)

net income of $353 million; (vi) selling, general and administrative expenses of $903 million; (vii)

an amortization expense of $34 million.

        55.     The press release also contained the first hints of defendant Kelly's scheme, though

presented in an improper fashion. In particular, the press release stated:

        As PPG's earnings release was being finalized, the company received a report
        through its internal reporting system concerning potential violations of PPG's
        accounting policies and procedures regarding the failure to accrue certain specified
        expenses in the first quarter. Based on preliminary review, the company identified
        approximately $1.4 million of expense that should have been accrued in the first
        quarter, and the earnings reported in this release reflect the accrual of such $1.4
        million of expenses. The report also alleges that there may have been other
        unspecified expenses, potentially up to $5 million in the aggregate, that were
        improperly not accrued in the first quarter.

        56.     PPG also announced that the Audit Committee would conduct an investigation into

the potential accounting violations.

        57.     On May 10 2018, PPG issued a press release providing an update on the status of

the Audit Committee's investigation. The press release explained that PPG's Audit Committee

found evidence that improper accounting entries were made by certain employees at the direction

of defendant Kelly. As a result, the Company's financial statements for the 2017 fiscal year and

quarterly reports during that year should no longer be relied upon and the Company was unable to

timely file its quarterly report for the first quarter of the 2018 fiscal year.


                                                  - 24 -
           Case 2:20-cv-00075-WSS Document 1 Filed 01/16/20 Page 25 of 37



       58.     The Audit Committee investigation identified the following matters relating to the

financial periods in 2017: (i) improper reclassifications of gains from income from discontinued

operations to income from continuing operations of $2.1 million and $4.7 million, pre-tax, for

second and fourth quarters of 2017, respectively; (ii) improper shifting of expenses from one

quarter to others, resulting in $6.9 million in expenses that should have been reported in second

quarter of 2017, but were instead shifted to the third and fourth quarters of 2017.

       59.     PPG separately noted that, apart from the investigation, the Company had identified

certain inadvertent errors with respect to the first quarter of 2018 resulting in a net decrease of

income from continuing operations of $7.8 million, pre-tax.

       60.     On the news of the intentional manipulation of the Company's financial results,

PPG's market capitalization dropped over $1.4 billion on May 11, 2018, going from $26.5 billion

to just under $25.1 billion. The Company's market capitalization would continue to slide to under

$25.1 billion from a relevant period market capitalization high of nearly $31 billion on January 26,

2018, a drop of nearly 19%.

       61.     On June 28, 2019, PPG announced that the Audit Committee had completed its

investigation and the Company needed to restate its financial results. In particular, PPG was

restating its audited consolidated financial statements for the years ended December 31, 2016 and

2017 (and the unaudited quarterly results for the quarters ended December 31, 2016, March 31,

2017, June 30, 2017, September 30, 2017, and December 31, 2017). PPG also announced that it

was issuing corrected financial results for the quarter ended March 31, 2018, as compared to the

results for that quarter that had previously been issued in the Company's April 19, 2018 press

release.




                                               - 25 -
         Case 2:20-cv-00075-WSS Document 1 Filed 01/16/20 Page 26 of 37



       62.     PPG further stated that it had concluded that its "consolidated financial statements

for the year ended December 31, 2016 included in the Original Filing and the related report of

[PPG's independent registered public accounting firm, PricewaterhouseCoopers LLP], and for the

final quarterly and year-to-date period in 2016, should no longer be relied upon because of certain

misstatements contained in those financial statements."

       63.     Also on June 28, 2018, PPG filed its amended Annual Report on Form 10-K/A for

the 2017 fiscal year (the "2017 Form 10-K/A") and its belated Quarterly Report on Form 10-Q for

the first quarter ended March 31, 2018 (the "Q1 2018 Form 10-Q" and, together with the 2017

Form 10-K/A, the "Restatement") with the SEC. As part of the Restatement, PPG included an

explanatory note in the 2017 Form 10-K/A detailing the background of the Restatement and the

Audit Committee investigation.         The investigation had identified numerous categories of

misstatements in the originally reported financial results for the years ended December 31, 2016

(FY 2016) and December 31, 2017 (FY 2017), and for the quarters ended December 31, 2016 (Q4

2016), March 31, 2017 (Q1 2017), June 30, 2017 (Q2 2017), September 30, 2017 (Q3 2017),

December 31, 2017 (Q4 2017), and March 31, 2018 (Q1 2018). As a result of the investigation,

the following changes to the Company's financial statements were required:

               (a)     for Q4 2016 and FY 2016, net income from continuing operations decreased

by $4 million, or $0.01 per diluted share;

               (b)     for Q1 2017, net income from continuing operations increased by $3

million, or $0.01 per diluted share;

               (c)     for Q2 2017, net income from continuing operations decreased by $7

million, or $0.03 per diluted share;




                                               - 26 -
         Case 2:20-cv-00075-WSS Document 1 Filed 01/16/20 Page 27 of 37



                (d)        for Q3 2017, net income from continuing operations increased by $1

million, or less than a cent per diluted share;

                (e)        for Q4 2017, net income from continuing operations increased by $1

million, or less than a cent per diluted share;

                (f)        for the 2017 fiscal year, net income from continuing operations decreased

by $2 million, or $0.01 per diluted share; and

                (g)        for Q1 2018, net income from continuing operations increased by $0.3

million, prior to taxes.

        64.     In addition, as part of the Restatement, the Company reevaluated its internal

controls and found them to be ineffective and that there were material weaknesses in the internal

controls as of December 31, 2016, March 31, 2017, June 30, 2017, September 30, 2017, and

December 31, 2017.

        65.     The following table provides a list of the misstated quarterly and yearly filings and

the Individual Defendants that signed each statement:

                        PPG FINANCIAL STATEMENTS & DEFENDANT SIGNATURES
    Form              Reporting Period          File Date            Signatories
                                                                 Defendant McGarry
                                                                 Former CFO Sklarsky
                                                                   Defendant Angel
                                                                  Defendant Berges
                                                                   Defendant Faraci
     10-K      Fiscal Year Ended 12/31/2016    2/16/2017           Defendant Grant
                                                                  Defendant Haynes
                                                                  Defendant Healey
                                                                  Defendant Hooper
                                                                  Defendant Lamach
                                                                Defendant Richenhagen
                                                                  Defendant Morales
     10-Q     Fiscal Quarter Ended 3/31/2017   4/24/2017
                                                                   Defendant Kelly
                                                                  Defendant Morales
     10-Q     Fiscal Quarter Ended 6/30/2017   7/21/2017
                                                                   Defendant Kelly
                                                                  Defendant Morales
     10-Q     Fiscal Quarter Ended 9/30/2017   10/20/2017
                                                                   Defendant Kelly


                                                  - 27 -
        Case 2:20-cv-00075-WSS Document 1 Filed 01/16/20 Page 28 of 37



                                                                     Defendant McGarry
                                                                      Defendant Morales
                                                                       Defendant Kelly
                                                                       Defendant Angel
                                                                      Defendant Berges
                                                                       Defendant Faraci
    10-K      Fiscal Year Ended 12/31/2017       2/15/2018             Defendant Grant
                                                                      Defendant Haynes
                                                                      Defendant Healey
                                                                     Defendant Heminger
                                                                      Defendant Hooper
                                                                      Defendant Lamach
                                                                    Defendant Richenhagen

       66.     Soon after disclosing the Company's accounting misstatements, investors sued

PPG, defendants McGarry, Morales, and Kelly for securities fraud in the U.S. District Court for

the Central District of California. The defendants in the securities class action moved to dismiss

that action. Judge R. Gary Klausner denied the defendants' motion on December 21, 2018. In

doing so, Judge Klausner rejected that the improper statements detailed above were not material,

pointing out in particular that the Company had a reputation of being able to meet or exceed

expectations and that defendant Kelly's smoothing scheme allowed PPG to report adjusted EPS

that outperformed consensus estimates. In particular, the Court stated:

       For example, PPG initially reported an adjusted EPS of $1.19 for the fourth quarter
       of 2016, which outperformed the consensus estimate of $1.18. (FAC ¶ 38.)
       Following the Restatement, however, the adjusted EPS for the fourth quarter of
       2016 was below the consensus estimate at $1.17. (Id.) Likewise, PPG initially
       reported an adjusted EPS of $1.83 for the second quarter of 2017, surpassing
       consensus estimates of $1.82, but the actual adjusted EPS was $1.80 after the
       misstatements were corrected. (FAC ¶¶ 40, 43.) Plaintiffs assert that PPG had a
       reputation for consistently meeting or exceeding consensus estimates, (FAC ¶ 30-
       31), that adjusted EPS is one of the key financial metrics upon which PPG's
       securities analysts focus, (FAC ¶ 28), and that it is a metric "highlighted
       prominently in each of PPG's earning releases" (FAC ¶ 37)…. Accordingly, the
       Court find that Plaintiffs adequately allege that the misstatements were material.

       67.     The Court also held that the defendants acted with scienter and that defendant

Kelly's scienter could be imputed to PPG. As a result, the parties entered into the discovery phase



                                              - 28 -
         Case 2:20-cv-00075-WSS Document 1 Filed 01/16/20 Page 29 of 37



of the litigation.

        68.       On June 2, 2019, the parties in the securities class action filed settlement papers

with the Court, revealing that they agreed to settle matter for $25 million.

        69.       In addition, the Company has announced that both the SEC and the DOJ are

investigating it as a result of the improper statements described herein.

        70.       The costs of the scheme has also cost the Company millions of dollar a quarter.

According to PPG's filings with the SEC, the Company has spent at least $18 million on the

accounting investigation, as shown in the table below:


                     Quarter   Accounting Investigation Cost ($mm)     Form

         Q1 2019               $ (4.00)                                10-Q filed 4/19/2019
         Q4 2018               $ (3.00)                                10-K filed 2/21/2019
         Q3 2018               $ (2.00)                                10-Q filed 10/19/2018
         Q2 2018               $ (9.00)                                10-Q filed 7/20/2018
         Total:                $ (18.00)

        71.       The Company will continue to incur costs as it responds to the SEC and DOJ

investigations.

                                           DAMAGES TO PPG

        72.       As a result of the Individual Defendants' improprieties, PPG disseminated improper

public statements. These improper statements have devastated PPG's credibility as reflected by

the Company's almost $31 billion, or nearly 19%, market capitalization loss.

        73.       PPG's performance issues also damaged its reputation within the business

community and in the capital markets. In addition to price, PPG's current and potential customers

consider a company's ability to have effective internal controls and provide accurate financial

reports to the market. PPG's ability to raise equity capital or debt on favorable terms in the future



                                                 - 29 -
         Case 2:20-cv-00075-WSS Document 1 Filed 01/16/20 Page 30 of 37



is now impaired. In addition, the Company stands to incur higher marginal costs of capital and

debt because the improper statements and misleading projections disseminated by the Individual

Defendants have materially increased the perceived risks of investing in and lending money to the

Company.

       74.     Further, as a direct and proximate result of the Individual Defendants' actions, PPG

has expended, and will continue to expend, significant sums of money. Such expenditures include,

but are not limited to:

               (a)        costs incurred from defending and paying the settlement in the class action

for violations of federal securities laws, including any insurance deductibles and an increase in

insurance expenses;

               (b)        costs incurred from the Audit Committee's investigation;

               (c)        costs incurred from responding and defending the DOJ and SEC

investigations; and

               (d)        costs incurred from compensation and benefits paid to the defendants who

have breached their duties to PPG.

                     DERIVATIVE AND DEMAND MADE ALLEGATIONS

       75.     Plaintiff brings this action derivatively in the right and for the benefit of PPG to

redress injuries suffered, and to be suffered, by PPG as a direct result of breaches of fiduciary duty

and unjust enrichment, as well as the aiding and abetting thereof, by the Individual Defendants.

PPG is named as a nominal defendant solely in a derivative capacity. This is not a collusive action

to confer jurisdiction on this Court that it would not otherwise have.

       76.     Plaintiff will adequately and fairly represent the interests of PPG in enforcing and

prosecuting its rights.




                                                 - 30 -
        Case 2:20-cv-00075-WSS Document 1 Filed 01/16/20 Page 31 of 37



       77.     Plaintiff was a stockholder of PPG at the time of the wrongdoing complained of,

has continuously been a stockholder since that time, and is a current PPG stockholder.

       78.     By means of a letter dated July 11, 2019, plaintiff made a litigation demand on the

Board (the "Demand").      In the Demand, plaintiff explained that the Individual Defendants

breached their fiduciary duties to the Company, as detailed herein, and demanded that the Board

remedy the wrongdoing, including commencing legal proceedings against those responsible. A

true and correct copy of the Demand is attached hereto as Exhibit A.

       79.     The Demand was substantially similar to a demand sent by a concerned PPG

stockholder represented by plaintiff's counsel on August 28, 2018 (the "Original Demand"). A

true and correct copy of the Original Demand is attached hereto as Exhibit B.

       80.     On October 25, 2018, plaintiff's counsel received a letter from Mark P. Goodman

of Debevoise & Plimpton LLP. Mr. Goodman stated that the Board formed an SLC consisting of

defendants Faraci and Healey. He also stated that the SLC retained Debevoise & Plimpton LLP

as its legal counsel. A true and correct copy of the October 25, 2018 letter is attached as Exhibit

C.

       81.     On January 2, 2019, plaintiff's counsel sent a letter to Mr. Goodman asking for an

update on the status of the SLC's investigation, noting that over four months had passed since the

concerned PPG stockholder made the Original Demand. A true and correct copy of the January 2,

2019 letter is attached hereto as Exhibit D.

       82.     Plaintiff's counsel received a perfunctory response on January 16, 2019, stating

only that the SLC "is conducting its investigation … and we will inform you when it has completed

its investigation and determined whether pursuing any claims asserted is in the best interests of

[PPG]." A true and correct copy of the January 16, 2019 letter is attached hereto as Exhibit E.




                                               - 31 -
         Case 2:20-cv-00075-WSS Document 1 Filed 01/16/20 Page 32 of 37



       83.       Plaintiff's counsel spoke with the SLC's counsel on June 4, 2019. The SLC's

counsel stated that the SLC's investigation was still ongoing and that there was no expected

completion date. The SLC's counsel informed plaintiff's counsel that two new members of the

Board recently joined the SLC, Catherine R. Smith and Steven A. Davis. The SLC confirmed

these appointments to plaintiff's counsel via letter dated June 6, 2019.

       84.       On July 11, 2019, plaintiff's counsel forwarded the Demand to counsel for the SLC.

Plaintiff's counsel explained that plaintiff retained it and that since the Demand was substantially

the same as Original Demand, the SLC should consider the Demand as part of its investigation.

On July 22, 2019, after not receiving a response, plaintiff's counsel followed up on his

correspondence to the SLC's counsel, and attached to the correspondence proof that plaintiff

owned PPG stock and continuously owned that stock since 2009. A true and correct copy of e-

mail string is attached hereto as Exhibit F.

       85.       Plaintiff finally received a response from the SLC's counsel on August 6, 2019. In

the letter, the SLC's counsel confirmed that the SLC was also investigating the Demand. A true

and correct copy of the August 6, 2019 letter is attached hereto as Exhibit G.

       86.       Pennsylvania has adopted certain sections of the American Law Institute Principles

of Corporate Governance: Analysis and Recommendations ("ALI Principles").               Concerning

derivative actions, Pennsylvania has specifically adopted ALI Principles sections 7.02-7.10 and

7.13. Cuker v. Mikalauskas, 547 Pa. 600, 614, 692 A.2d 1042, 1049 (1997)

       87.       ALI Principles section 7.03 addresses the requirement that stockholders make a

demand on the Board before instituting a derivative action. In particular, section 7.03 states, in

relevant part:

       (a) Before commencing a derivative action, a holder or a director should be required
       to make a written demand upon the board of directors of the corporation, requesting



                                               - 32 -
        Case 2:20-cv-00075-WSS Document 1 Filed 01/16/20 Page 33 of 37



       it to prosecute the action or take suitable corrective measures, unless demand is
       excused under § 7.03(b). The demand should give notice to the board, with
       reasonable specificity, of the essential facts relied upon to support each of the
       claims made therein.

                                            *     *      *

       (c) Demand on shareholders should not be required.

       (d) Except as provided in § 7.03(b), the court should dismiss a derivative action that
       is commenced prior to the response of the board or a committee thereof to the
       demand required by § 7.03(a), unless the board or committee fails to respond
       within a reasonable time.

       88.     Here, the Board has failed to respond to plaintiff's demand in a reasonable time.

Ten months have passed since plaintiff's counsel sent the Original Demand to the Board. Over a

month has passed since plaintiff sent the Demand that was substantially identical to the Original

Demand. Comment (f) to ALI Principles section 7.03 provides sixty days as an example of a

reasonable amount of time to respond, and explicitly states that a delay of six months or more

"would often prejudice the plaintiff." The comment continues that "If the corporation fails to

undertake and complete its inquiry within a reasonable period following demand (which period

should never exceed several months even when a study is undertaken and seldom should be that

long), the plaintiff may file the action, and it should not be deemed premature." The Board's

inquiry has improperly lasted more than several months (indeed, lasting more than ten months).

In addition, the SLC shows no sign of concluding its investigation in the near future, and instead

the Board recently appointed new directors to the SLC. Accordingly, plaintiff has satisfied

Pennsylvania's demand requirement, and may pursue this action on behalf of the Company.

       89.     Plaintiff has not made any demand on the other stockholders of PPG to institute

this action since such demand would be a futile and useless act for at least the following reasons:

               (a)     PPG is a publicly held company with over 236 million shares outstanding

and thousands of stockholders as of March 31, 2019;


                                                - 33 -
         Case 2:20-cv-00075-WSS Document 1 Filed 01/16/20 Page 34 of 37



               (b)       making demand on such a number of stockholders would be impossible for

plaintiff who has no way of finding out the names, addresses, or phone numbers of stockholders;

and

               (c)       making demand on all stockholders would force plaintiff to incur excessive

expenses, assuming all stockholders could be individually identified.

                                             COUNT I

               Against the Individual Defendants for Breach of Fiduciary Duty

       90.     Plaintiff incorporates by reference and realleges each and every allegation

contained above, as though fully set forth herein.

       91.     The Individual Defendants owed and owe PPG fiduciary obligations. By reason of

their fiduciary relationships, the Individual Defendants owed and owe PPG the highest obligation

of good faith, fair dealing, loyalty, and due care.

       92.     The Individual Defendants and each of them, violated and breached their fiduciary

duties of candor, good faith, and loyalty.

       93.     As a direct and proximate result of the Individual Defendants' breaches of their

fiduciary obligations, PPG has sustained significant damages, as alleged herein. As a result of the

misconduct alleged herein, these defendants are liable to the Company.

       94.     Plaintiff, on behalf of PPG, has no adequate remedy at law.

                                             COUNT II

                     Against the Individual Defendants for Unjust Enrichment

       95.     Plaintiff incorporates by reference and realleges each and every allegation

contained above, as though fully set forth herein.

       96.     By their wrongful acts and omissions, the Individual Defendants were unjustly

enriched at the expense of and to the detriment of PPG. The Individual Defendants were unjustly


                                                - 34 -
        Case 2:20-cv-00075-WSS Document 1 Filed 01/16/20 Page 35 of 37



enriched as a result of the compensation and director remuneration they received while breaching

fiduciary duties owed to PPG.

       97.     Plaintiff, as a stockholder and representative of PPG, seeks restitution from these

defendants, and each of them, and seeks an order of this Court disgorging all profits, benefits, and

other compensation obtained by these defendants, and each of them, from their wrongful conduct

and fiduciary breaches.

       98.     Plaintiff, on behalf of PPG, has no adequate remedy at law.

                                      PRAYER FOR RELIEF

       WHEREFORE, plaintiff, on behalf of PPG, demands judgment as follows:

       A.      Against all of the defendants and in favor of the Company for the amount of

damages sustained by the Company as a result of the defendants' breaches of fiduciary duties and

unjust enrichment;

       B.      Directing PPG to take all necessary actions to reform and improve its corporate

governance and internal procedures to comply with applicable laws and to protect PPG and its

stockholders from a repeat of the damaging events described herein, including, but not limited to,

putting forward for stockholder vote, resolutions for amendments to the Company's Bylaws or

Articles of Incorporation and taking such other action as may be necessary to place before

stockholders for a vote of the following corporate governance policies:

               1.      a proposal to strengthen the Company's internal controls over financial

reporting and disclosure processes;




                                               - 35 -
         Case 2:20-cv-00075-WSS Document 1 Filed 01/16/20 Page 36 of 37



               2.      a proposal to strengthen the Board's supervision of operations and develop

and implement procedures for greater stockholder input into the policies and guidelines of the

Board; and

               3.      a provision to permit the stockholders of PPG to nominate at least three

candidates for election to the Board;

       C.      Extraordinary equitable and/or injunctive relief as permitted by law, equity, and

state statutory provisions sued hereunder, including attaching, impounding, imposing a

constructive trust on, or otherwise restricting the proceeds of defendants' trading activities or their

other assets so as to assure that plaintiff on behalf of PPG has an effective remedy;

       D.      Awarding to PPG restitution from defendants, and each of them, and ordering

disgorgement of all profits, benefits, and other compensation obtained by the defendants;

       E.      Awarding to plaintiff the costs and disbursements of the action, including

reasonable attorneys' fees, accountants' and experts' fees, costs, and expenses; and

       F.      Granting such other and further relief as the Court deems just and proper.

                                         JURY DEMAND

       Plaintiff demands a trial by jury.

Dated: January 16, 2020                          LAW OFFICE OF ALFRED G. YATES, JR. P.C.



                                                          Alfred G. Yates, Jr. (PA 17419)
                                                         Gerald L. Rutledge (PA 62027)

                                                 300 Mt. Lebanon Blvd., Suite 206-B
                                                 Pittsburgh, PA 15234
                                                 Telephone: (412) 391-5164
                                                 Facsimile: (412) 471-1033
                                                 E-mail: yateslaw@aol.com

                                                 ROBBINS LLP
                                                 BRIAN J. ROBBINS
                                                 STEPHEN J. ODDO
                                                 5040 Shoreham Place


                                                - 36 -
          Case 2:20-cv-00075-WSS Document 1 Filed 01/16/20 Page 37 of 37



                                       San Diego, CA 92122
                                       Telephone: (619) 525-3990
                                       Facsimile: (619) 525-3991
                                       E-mail: brobbins@robbinsllp.com
                                               soddo@robbinsllp.com

                                       Attorneys for Plaintiff



1362755




                                      - 37 -
